[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SUPPRESS
CT Page 1331-TTTTT
On July 17, 1995, New Britain Police Department detectives were duly issued a search and seizure warrant for "[T]he residence located at 21 Horse Plain Road, Apartment B, in New Britain, Connecticut. This is a three story brick structure, consisting of several apartments on each floor. Apartment `B' is located in the basement of the building in question. The number `21' is clearly visible on the front of the structure. The letter `B' is clearly visible in the apartment door. . . ." The search was authorized because of reported drug sales from the residence.
The police executed said warrant on July 21, 1995. In the course of the search, the detectives found some narcotics. They also found a key ring which held the key to the mailbox assigned to apartment "B". The mailbox was located on the ground level of the building in a common hallway up one-half flight of stairs and a total distance of 12 to 20 feet from the apartment door. The detectives opened the mailbox with the key and found therein a baggie containing crack cocaine weighing 13.2 grams and thirty-nine smaller baggies each containing cocaine. The defendant was arrested after the search and seizure. He has filed a Motion to Suppress as evidence the contraband located in the mailbox claiming that the search of the mailbox exceeded the authority of the warrant.
The court could find no case directly on point. The closest CT Page 1332 case factually to the one at bar is U.S. v. Principe, 499 F.2d 1135
(1974) emanating from the United States Court of Appeals in the First Circuit. A warrant had issued authorizing a search of the premises "known as a three-story, woodframe building, at 63 Princeton Avenue, Providence, Rhode Island, the second-floor apartment, in the southwest corner of said building." The authorities searched a cabinet located in a hallway opposite the door leading to the apartment in question and some three to six feet from the door. The cabinet was a locked cabinet to which the landlord had provided the apartment owner a key. The court deemed the cabinet to be appurtenant to the apartment and upheld the search.
It is common knowledge that owners of multi-family apartment buildings furnish each tenant with a mail receptacle and provide the tenant with a key. There was no evidence to the contrary in this case. The mailbox comes with and is a part of the apartment. It is an appurtenance. The police officials, therefore, did not exceed the permitted scope of the search and seizure warrant. The defendant's motion is denied.
Scheinblum, J.